Title: To James Madison from Stephen Cathalan, 25 September 1814
From: Cathalan, Stephen
To: Madison, James


        
          Sir
          Marseilles the 25th. Septr. 1814
        
        I beg leave to refer you to the Contents of the Letter I address, on this day, to the Secretary of State James Monroe Esquire in which I request him to Lay it before you.
        You will please to observe that I Claim against the unprecedented Exceptions he has instructed His Excy. William H. Crawford, to reject from my Statements of disbursements & accounts Current with the United States in reimbursing me of my advances for the public Services—viz:
        1°. the Interests which I Charged on my advances, tho’ I had bonified the interests from the days of the recovery of the Moneys I encashed for the Account of the United States.
        2°: the Losses on the Exchange, the Brokerage & the Stampt papers, on my drafts for my reimbursement.
        3°. The Postages, for the public Service of the United States, as per detailled Statements annexed to the Said Accounts.
        I was far from expecting Such Deductions! after upwards of five years of the Constant Silence undeserved from my part, of the Secretaries of State Robt. R. Smith your Successor & James Monroe Esquires & not a Single line from both, in answer to my repeated Letters to them.
        It was not So when I had the honor of Corresponding with you, when Secretary of State & with your predecessors Timothy Pickering & Thomas Jefferson!
        There is an instance, However, when no Interests ⟨nor⟩ commissions were allowed to me on my disbursments ⟨and⟩ advances—this was on my

Statements for the Americans redeemed by late Joël Barlow Consul of the United States at Algiers, who arrived here with the plague on Board, on the 20th. July 1796, & who Sailed from this port on the 6. Novemb. do., but ⟨why?⟩ because I voluntarily Charged = o.. or nothing on my said Accounts, mentioning = commission & Interest ⅌. 0.
        The motive was because I embraced that opportunity to Ship Gratis of passage the late Duke of Montpensier & Comte de Beaujolois Sons of the Duke of Orleans for whom I voluntarily answered personnally towards the late Directoíre of France, to cause them to be brought, from Prison here within the United States (the Dangers of the Sea excepted) with 3 individuals at their Suite;
        I thought I was doing honor to my office of American Consul, in that respect, and that the amount of the Interests & Commission (about F. 4500.) which I did not Charge, was a Compensation for their passage on Board the Sweedish Ship Jupiter, I freighted for that voyage. I received a thankful Letter from the Secretary of State on her arrival at philadelphia for my disinterested exertions & good cares towards those american redeemed Seamen & those unfortunate French Princes.
        This reject I am experiencing leads me to represent you humbly my deceased Father’s & my own past Services.
        In July 1775 Cornelius Vanhorne of Newyork was dispatched with a Circular from the Secret Committee of Congress, directed to Merchants in the european ports to purchase Gun-powder, Ammunitions &ca. Being unable to fulfill his mission in Portugal & Spain, he arrived here in November 1775. He Shewed me that Letter directed to Stephen Cathalan, my father, but after he was convinced we were zealous Friends to the American Cause against great-Britain; But the great difficulty to execute this Mission was to obtain the permission of buying them from the king’s Arsenals with their free exportation & above all Secrecy.
        I prompted my Father to Start for Paris & he Succeeded in obtaining from the Cabinet of Versailles that free exportation, not only for himself, but from all ports of France; we dispatched the first Cargo with Said van horne on Board in January 1776. But the most Important object was the insinuations of my Father near that Cabinet & the informations ⟨he⟩ transmitted to the Secret Committee, who on receipt Sent Silas Deane, as their Secret envoy near that Cabinet.
        These facts can be verified in the Archives of the Governmt. of the U. States.
        Then resulted the Act of Independency of the United States on the 4th, July 1776. The auxiliary Assistance of Lewis the XVI the war of France against England, the glorious peace of 1783. But after! the French revolution of 1789. Which became So fatal & cruel to that worthy & unfortunate Monark; his Family & the whole French ⟨nation⟩!!! While the United

States, by its consequences, and the ⟨war⟩ between France, England and other European maritime powers, that took place in 1792, have from that Epoche to 1809. encreased in population, Industry, Wealth, Navigation & Commerce all over The world, to such a prosperous degree that they would not expect to attain in a period of 50 years without Such Causes, tho’ from time to time unjustly molested in their trade & Navigation either by the ones or other belligerant powers.
        It is during that Period and even Since that I being honored with the appointment of Consul under date of the 17th. June 1790. of the Und. States at Marseilles, Toulon &ca. ⟨tho’⟩ I am not a native nor an American Citizen, that by my exertions, using according to Circumstances, & ⟨the⟩ Sundry Cases that occurred in my department, & the Character of the Several French Authorities who Succeeded the one to the others, employing moderation, or Energy but above all patience and perseverance in the Justice of my Claims for the protection of American Citizens, of their vessels and property and with a disinterested zeal, I have hitherto So well Succeeded in their behalf, the detail of which would be too long. But I beg your reference to my Correspondance with the Secretaries of State and the Ministers plenipotentiaries of the United States for the particulars.
        On the 9th. February 1796. I Informed Thos. Jefferson Esqr. then Secretary of State that “I had money lodged in the hands of John Mason Esqre. of Geo:town not only as a Security for my Consular Bond but further to be employed either in the loans of the Government, or in Bank Shares of the Und. States, or in landed property, as I wished to pay taxes into the United States, because by the French Constitution then existing Since the Abolition of Royalty the foreign Consuls natives of France had lost their rights of French Citizenship (and I was not Sorry for it) but as I wanted to belong to Some Country being long ere Commissioned at the Service of the United States, I Considered them as my adoptive Country.” In Short I begged him to ask and obtain from the proper authorities Letters of naturalization for me as Citizen of the United States, as my residence in the Consulate of the Und. States in Marseilles, ought to be considered as a real residence within the United States, and this as a reward for my & my Father’s past Services.
        By the advise of my old and respectable Friend Thomas Jefferson, Mr. John Mason employed my funds in Bank Shares of the Und. States as per Certificates of the 1st. July 1796. of Said Bank No. 3776. “But as to my naturalisation a previous residence within the United States was absolutely deemed necessary & my residence in my Consulate not Sufficient.” However an application made by the President to Congress in my behalf, to be naturalized a Citizen of the City of Washington Stating my Services and Situation might probably have Caused an Act of exception to be issued in my Favor, while I have been by the fact a bastard of Country!
        
        But I took great care to Conceal to the French Authorities at Paris and here that I was so poorly Situated and I found it was even better for the Interest of the United States to make them believe I was a Citizen of the Und. States the proof is the exequatur of the first Consul Buonaparte of the 3d. Thermidor year 11th on my new Commission of the 15th. July 1805. which is Similar to the other American Native Consuls.
        Whereas in my Exequatur Signed by His most christian Majesty Lewis XVI! on the 24 Novemb. 1790 on my first Commission which I have now, under my Eyes having never parted with it is mentioned “and Said Stephen Cathalan is a French ⟨of⟩ Nation & Subject of His Majesty, he expects that in Letting him exercise without hinderance the Said employment of Consul for the navigation, Seamen & Merchants of the United States ⟨he⟩ Cannot on that tittle Forsake himself in anything whatever in his person & properties to the Justice & Soveignty. of His Majy. whereof he must Stick to as well as the other Citizens or Subjects of France.”
        I, then, hope that Since the royal Dynasty of the Bourbons is at last restored in France, I have, of Course recovered also my Country & French rights! & Continue at Same time with the Same zeal & assiduity to Exercise the office of Consul of the Und. States as before the French revolution.
        Be pleased, now, Sir, to allow me to make use for myself & behalf of a part of the Paragraph of the Confidential Letter that Thos. Jefferson wrote me on the 29th. June 1807 informing me that “at the Close of his 2d Presidency” he should retire to the bosom of his eight Grand Children & to the enjoyment of his Farms Books &ca. &c.” He then adds “I have another great Consolation, that after 40 years service to my Country” (I must Say to the United States) “I retire poorer than when I entered it—not that I have anything to reproach them with, they have always allowed me as much as I thought I deserved myself, but I have believed it my duty to Spend for their credit whatever they allowed me & Something more, no Servant ever retired better Satisfied with his employers &ca &ca.[”]
        All what is underlined I may apply it to myself, with the difference that Thos. Jefferson is a native Citizen of the Und. States & I am not—that he in his Eminent office of President had an adequate Salary &ca. &ca. &ca. while Since 40 years that I am Serving the Und. States the Consular fees are but mere Casualties in Marseilles, and have not been sufficient to defray me of the Salaries to my Secretary, Stationary & to do honor to my office finding myself after all a great deal poorer than when I entered in it. I have vainly claimed Since 1809 an annual indemnification for Such expenses not exceeding Dl. 500-pr. annum & that in my humble opinion it Should be Just that I (as well as the other American Consuls) Should have by an Act of Congress, a prospect after Such a long exercise & when disabled, to receive an annuity during their old days, not exceeding one thousand Dollars, as a due reward for their Satisfactory & disinterested Services.
        
        Such an honorable retreat is granted by allmost all the other Maritime powers to their Old Consuls.
        I will further observe that tho’ I am the eldest American Consul appointed, being born on the 10 June 1757 Thank God, I am Still in a good State of health & Spirit & I hope I will be able for Some years Still to Continue in the active Service as long as I will be agreeable to the President & the Senate. But during my long exercise I have heard that a good number of American Native Consuls have been dismissed, Some by bad conduct ⟨or⟩ Superseded on Calumnious denounciations, that others did ask for their dismissions by disgust or for want of Such proper Encouragements as I am asking. And I must own it to you Candidly that it is as honorable to the American executive as it is to me that I am continuing So long Still Standing in office & not dissatisfied one of the other!! But I fully rely on you for the Support of the Justice of my Claims & that tho’ the moment of lying them by a message from you before Congress may not be opportune on account of the war So unjustly & cruelly Carried on by the British against the United States, you will be So Kind as to do it as Soon as possible. Wishing Sincerely for a Speedy & honorable peace & prosperity to the United States. I have the honor to be with great respect Sir Your most obedient & Devoted Servant
        
          Stephen Cathalan.
        
      